 MONSANTO RESEARCH CORPMonsanto Research Corporation,Mound LaboratoryandInternationalUnion of Electrical Radio andMachine Workers,AFL-CIO-CLCand its Local682, Petitioners.Case 9-RC-8402August 26, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer William C.Mittendorf. Following the hearing and pursuant toSection 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, this case was transferred totheNational Labor Relations Board for decision.The Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.'Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.''At the hearing the Employer moved that the record not be closeduntil such time as the Employer's counsel could obtain security clearanceso he could examine certain classified work done by the employeesin the proposed unitWe are, however, of the opinion that the unclassifiedrecord as well as the briefs submitted by the parties present sufficientinformation about the nature of the employees' work to allow us tomake a determination as to the propriety of the unit sought by thePetitioner Accordingly, we deny the motionThe Employer also moved to correct the transcript That portionof the transcript at which the change is proposed is not relied on inmaking our present determination of the appropriate unit Accordingly,we deny the Employer's motion3The Employer concedes that the international Union of Electrical,Radio, and Machine Workers is a labor organization within the meaningof the Act but challenges whether Local 682 is a labor organizationwithin the meaning of the Act The record discloses that Local 682was chartered by the International Union for the purpose of only represent-ing employees of this Employer The present members of Local 682are not dues-paying members since there is no existing collective-bargainingagreement with this Employer The members are internally governedby a model constitution supplied by the International and at some laterdate the membership will vote on adopting the Local's own constitutionAlthough meetings are not, as yet, held on a regularly scheduled basisthe Local Union has held several meetingsWe find that Local Union 682 of the international Union of Electrical,Radio and Machine Workers is a labor organization within the meaning1373.A question affecting commerce exists concerningthe representation of employees of the Employer with-in the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.'4.The Petitioner seeks a unit of all machine shopemployees employed ?+ the Employer's Miamisburgh,Ohio plant, but excluding all office clerical employees,technical employees with diverse Interectc, ' mployeesrepresented by Oil, Chemical and Atomic WorkersInternationalUnion,AFL-CIO, and professionalemployees, guards, and supervisors as defined by theAct. The Employer takes the position that the request-ed unit is not appropriate on either a craft or depart-mental basis and is inappropirate as a residual unitin that the petitioned-for unit does not contain allthe unrepresented employees. The Employer arguesthat the machine shop employees do not performallof the machining operations at the Employer'sfacility and any appropriate unit should include allof the employees who perform similar work. Further-more, according to the Employer, the machine shopemployees are not a homogeneous group and theirbackground, training, type of work, supervision, andworking conditions vary.The Employer's Mound Laboratory facility consistsof numerous structures located on a 182-acre siteowned by the United States Government. MonsantoResearch Corporation operates the facility under acontract with the Atomic Energy Commission where-by it agrees to provide the personnel, management,and technical skills necessary to achieve the objectivesof the Atomic Energy Commission. Essentially, allof the activities of the laboratory are directed towardsthe defense effort. The laboratory's main functionis to perform research and development work; howev-er, it also performs a certain amount of productionwork for other similar laboratory facilities, such asLos Alamos Laboratory, and other atomic energycontractors.The total work force at the laboratory consistsof approximately 1,800 employees, all of whom arecleared, for security purposes, through the AtomicEnergy Commission and receive what is known asa "Q" clearance. A number of these employees arerepresented by unions. The Employer presently hastwo collective-bargaining agreements. One is with theof the Act The objectives of the Local Union are the same as thechartering international, which the Employer has conceded is a labororganizationFurther there is evidence in the record to show that theLocal Union has actually begun to function, i e , holding union meetings'The Employer questioned the adequacy of the showing of interestThe sufficiency of a petitioner's showing of interest is an administrativematter not subject to litigationOD Jennings and Company,68 NLRB516We are administratively satisfied that the Petitioner's showing ofinterest is adequate185 NLRB No. 17 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDOil,Chemical, and Atomic Workers InternationalUnion, AFL-CIO, hereinafter referred to as the OCA-WU, covering 570 hourly paid employees in a produc-tion and maintenance unit. The other agreement iswith the United Plant Guard Workers Union coveringthe 50 guards at the laboratory. The balance of theemployees, or approximately 1,280, 300 of whomare supervisors, are all salaried employees and consistof machine shop employees, technicians, chemists,mathematicians, physicists, and degree people in allbranches of physical and organic chemistry, as wellas technical degree people in all fields of the physicalsciences.These employees work in five different departmentsat the laboratory: nuclear, explosives, engineering,administration, and quality and reliability control.The nuclear and explosives departments are the twoprimary operating departments. Nuclear is concernedprimarilywith the handling of radioisotopes usedboth in weapons and nonweapons work. There areapproximately 300 employees in nuclear operations,of which total there are 5 hourly paid employeesrepresented by the OCAWU. All remaining employeesare salaried. The explosives department is concernedprimarily with the development of explosive devicesusingradioactiveandnonradioactiveexplosivesources.There are approximately 539 employees inthe Explosives department, of which 185 are hourlyand the remainder salaried.The machine shop, the employees of which comprisethe unit requested by the Petitioner, provides to thetwo above-mentioned operating departments (nuclearand explosives) certain services as will be set forthbelow. There are approximately 65 employees whowork under the overall supervision of Paul Kleine,the machine shop superintendent. Under Kleine, thereare six other admitted supervisors: Robert Ackley,Chester Small, Richard Cooper, Carl Shawhan, DeanGood, and Tom McCormick. The employees in theunit, who work under these six supervisors are classi-fied as modelmakers, precision machinists, machnists,gage room employees, glassblowers, heat treat techni-cians, and plating technicians.The main machine shop area is located in buildingM from which all of the employees involved workin or "out of." All administrative matters relatingtomachine shop personnel are performed at thislocation.At the main machine shop are locatedapproximately 42 modelmakers, 11 precision machin-ists, 3 machinists, 3 glassblowers, 3 plating technicians,and 1 heat treat technician. There are also sevenemployees, three model makers and four precisionmachinists, permanently assigned to building T anddoing substantially the same type machine tool workin that locationas isdone in the main machineshop.Most of the employees sought by the Petitionerfall into one of three classifications: modelmakers,precision machinists, and machinists. The modelmakerclassification represents the highest degree of skilland ability acquired by individuals who began theirtrainingas machinists.There is some doubt whether there is or is nota formal training program required of individualsdesiring to upgrade themselves from machinist tomodelmaker. While there are no specific requirementsfor hiring an individual into the machinist class,4it is clear that interviews center on a determinationas to whether the applicant has had high schoolmathematics, particularly trigonometry, and also somemechanical skill. A technical aptitude test was former-ly given but it has since been abandoned. Once havingbeen accepted as a machinist, the applicant is notifiedthat there are correspondence courses available tohim which are provided at company expense andare required if the applicant intends to move upin classification.The International CorrespondenceSchool (I.C.S.) courses have been available to theemployees for approximately 4 years. Petitioner's wit-nesses,George Brown (a modelmaker) and MitchellBallard (a precision machinist), testified that theytook these I.C.S. courses. According to their testimonythe beginning machinist must complete a course con-sisting of 16 books in machine shop training whichupon completion is returned to the Employer whomailsitto the correspondence school for grading,afterwhichit isreturned to the individual. Uponsatisfactory completion of the courses the machinistbecomes eligible to be promoted to precision machin-ist.At this point histrainingthrough correspondencecontinues and his further advancement is dependenton the successful completion of an additional 34books. Upon the completion of these books the preci-sionmachinist would become eligible for promotionto the grade of modelmaker. At thepresent time,11of the 15 precision machinists are taking theI.C.S. courses, as are all of the machinists.In addition to correspondence courses, the begin-ning machinist receives instruction from and workswith either a modelmaker or a precision machinist.Under the tutelage of these individuals he acquiresskill in the handling and operation of all machineshop equipment, and he must be skilled on all priorto becoming a modelmaker.'The Employer also hires individuals who have experience in themachine tooling as precision machinists and modelmakers dependingon the extent of prior experience MONSANTO RESEARCH CORP.The work in all of these three classifications consistsof building fixtures, gauges for use by the inspectors,jigs,and gadgets for special use, as well as specialitems for either development or production. Thedegree of complexity involved in the building of suchitemsis determined and the work assigned accordinglyto one of the three classifications. All three classesmay work from prints, sketches, or verbal orderswhich come to them either through their immediatesupervisor or from one of the departmental supervisorslocated elsewhere at the laboratory. The latter maybe an engineer, chemist, or physicist who is workingon a particular research or developmental project.Ordinarily such jobs are received directly from theirown foreman; however, once having been assignedthe job, the employee works independently of hisimmediate foreman and may for a substantial periodof time receive all of his instructions from the engineer,chemist, or group leader on the project involved.'A substantial amount of the work on any particularproductmay be done either in the machine shoplocated in buildingsM or T or it may be doneon equipment located at the site where work onthe project is being done. Evidence was presentedto show that there are many areas throughout thelaboratory where some machine shop type equipmentis located, but not in the quantity and variety availableat the main machine shop.The machine shop type equipment located in theremoteareasof the laboratory may frequently beoperated by technicians, chemists, engineers, or physi-cists,each of whom has specifically assigned workto be done on a project. However, the record isclear that, for the most part, the machining workdone by employees other than the machine shopgroup is simple in nature, and when complex machin-ingwork is required the services of a machinist,precisionmachinist, or modelmaker is sought. Asthemachine shop employee completes his projecthe will report to his foreman in building M or T,who then assigns him to his next project.'The Employer's method of operation in researching a specific problemrevolves around a "research team " A group leader, normally an engineerinone of the disciplines related to the problem being researched, isassigned to the particular projectHe is to supervise other engineersm' the same or related field as well as technicians having skills tobe utilized on the project Ordinarily, the "research team" consists ofone or more modelmakers who work as an integral part of the teamThe assigned project may take as much as 6 months or as little asa few days, but in either event the modelmaker assigned takes hisday-to-day instructions from the group leader although he remains underthe administrative supervision of Kleine in the machine shop The usualprocedure appears to be for the employee to report in the morningto the machine shop area and go immediately to the site of the projectworkHowever, if his duties require machining he may spend a dayor several days in the machine shop area In some cases the modelmakermay be called on, along with other members of the project team, toconsult with potential customers about a projected product139Certain modelmakers who have continually workedin a particular field have developed highly specializedskills related to that limited field. Some, in fact,have developed such an expertise in a particular fieldthat they have coauthored scientific papers alongwith other members of the "research team."On many occasions, the modelmaker is called ontowork closely with technicians working on thesame research project to which the modelmaker hasbeen assigned. The technicians, lab assistants, andlab technicians are normally nondegree individualswho assist the engineers in performing the researchnecessary to complete the research project. Thesetechniciansmay be called on to perform a widevariety of duties necessary to complete the project,including at times a certain amount of machining.Technicians may eventually become classifiedas engi-neers since the Employer does not regard a degreeasa prerequisite to a classification of engineer,although the record is clear that practically all dohave such degrees.There are three employees in the glass shop locatedin buildingM adjacent to the main machine shop.These highly skilled individuals specialize in free fromglassblowing. Of the three glassblowers, two are car-ried on the exempt payroll and are classified in gradeclass 10, whereas modelmakers are in a nonexemptgrade classification of grade class 8. The glassblowersdo a substantial amount of work in the shop area;however, they, as the modelmakers, may be requiredto do a substantial portion of their work in thelaboratorieswhere specially designed glassware isrequired.Frequently, components will be manufac-tured in the glass shop in building M but, becausetheir interconnection and subsequent transportationto the remote location in the Laboratory is impractical,the component will be taken to the location andthere assembled under the supervision of the groupleader or person in charge of that portion of theproject. In this respect the glassblower's position issimilar to that of the modelmaker in that he takesinstructions from the group leader during the timehe works as a part of the "research team." Glassblow-ersmay work for any such group; as in the caseof the modelmaker, their assignments may vary froma few days to a few weeks, depending on how longtheir services are needed.While there is day-to-daycontact between the employees in the glass shopand the other employees in the machine shop area,there is no interchange since the skills required areseparate and distinct. While the skills of the glassblow-er are extremely difficult to master, there isno class-room training. All training is "on the job."There are three lab technicians in the plating depart-ment and one in heat treatment. These individuals 140DECISIONSOF NATIONALLABOR RELATIONS BOARDdo not require any special knowledge of machiningoperations.They have daily contact with the machineshop employees who bring materials to them to beplated and heat treated.The skills required in bothof these sections of the machine shop area wereacquired through special training at schools offeringsuch courses. The individaul presently in charge ofheat treat was formally a machinist whom the Employ-er discovered to have extensive experience in thisfield.Both heat treating and plating require a knowl-edge of metallurgy in that the content of the metalbeing worked must be known so that the extentof heat applied can be kept within permissible limits,or the type of acids and plating used will achievethe desired results.As already mentioned,modelmakers,aswell asprecisionmachinists andmachinists classified asnonexempt employees,are paid according to the Com-pany's general pay classification system.Accordingto this plan, machinists are classed as grade 6, preci-sion machinists as grade 7, and modelmakers as grade8.In the glassblowing section there are two seniorglassblowers who are classified as grade 10. In theplating and heat treat sections there is one employeeclassed as s senior lab technician with a rating ofgrade 11. Although the Employer'swage classificationsystem may give the impression that the wage ratesare uniform for all employees within a particularpay grade,such is not the case.According to therecord the Employer,in its most recent wage increase,revisedwages according to the type of work beingperformed rather than the employee's classified payscale.Thus, employees within a particular pay gradeare paid different wages depending on the work theyare performing.Fringe benefits are uniform through-out the Company depending on the numerical gradeclassification.The machine shop employees receiveovertime at the rate of time and a half after 40hours' work.There is some testimony in the record that thegroup herein sought by the Petitioner has been recog-nized previously by the Employer as a separate group.According to Petitioner's witness Earl Finke,approxi-mately 4 years ago the employees in the machineshop elected a committee of six or seven modelmakerstomeet with the then supervisor of the machineshop to resolve grievances.The formation of thecommittee was encouraged by this supervisor to pro-mote the interests of the machine shop group. Thecommittee met regularly about once a month andin addition to meetings with management also heldemployee meetings on the Employer'spremises. Thecommittee,it is claimed,was responsible for creatingthe present classification of modelmaker.It is alsoclaimed that all of the employees in the unit hereinsought were represented by this committee and anybenefits resulting therefrom accrued to the machineshop employees including the heat treat,plating, andglassblowers.Kleine, however,testified that at thepresent time he was unfamiliar with the activitiesof the committee although meetings were held witha group of employees(including Finke)about whetherwage surveys were being conducted by the Employer.Basically,theEmployer contends that it wouldbe impossible to create any appropriate unit amongthe employees in the machine shop.Itpoints outthat the type of work being performed by theseemployees is not exclusively performed by them. Othersalariedpersonnel throughout the plant performmachining operations of varying degrees of difficulty.Consequently,it is argued that only a unit comprisingallthosewho perform these machining functionswould be appropriate.Such a unit should at leastinclude the nondegreed laboratory assistants and tech-nicians who normally are called on to perform machin-ing operations as part of their job.It is furtherargued that the proposed unit is also inappropriatebecause of the nature of the work and supervision.Most of the time these employees are not underthe direct supervision of their foreman in the machineshop but rather under the supervision of group leadersor other research and production supervisors. More-over, according to the Employer, the nature of themachine shop employees' work requires a closeinvolvement with research employees in the develop-ment and perfection of components.According tothe Employer,the machine shop employees are consid-ered to be part of the research team and are expectedto follow all directions of those supervising theresearch project.Finally,the Employer argues thatthe machine shop employees can hardly be considereda homogeneous group.The machine shop consistsof a multitude of small groups, which either specializeinparticular types of work or possess specializedskillswhich distinguish them from other membersof the machine shop.The Petitioner,on the other hand,contends thatallthe employees in the unit have a communityof interest sufficient tomake the proposed unitappropriate for the purposes of collective bargaining.In response to the Employer's arguments,the Petition-er contends that, although there may be other employ-ees at the laboratory who do machining from timeto time,it is only secondary to their primary tasksat the laboratory. Only the machine shop employeesare primarily concerned with performing machiningoperations.The Petitioner also points out that,although the nature of the employees'work requiresthat they be supervised by group leaders and otherresearch and production supervisors,such supervisionisonly of a temporary nature. The machine shop MONSANTO RESEARCH CORPforemen are actually the supervisors who have controlof their activities and make evaluations as to theirabilities.Finally, in answer to the Employer's conten-tions, the Petitioner notes that although there aresome special groups, i.e., the glassblowers and platingtechnicians, these groups still have a community ofinterest with the modelmakers. All employees in themachine shop provide a specialized service to thelaboratory's research and production personnel. Theseemployees possess the requisite skills necessary tophysically create the components which the laborato-ry's research personnel are seeking to develop. Theyare integrated into the research and developmentprogram only to the limited extent to which theirskills are needed.We agree with the Petitioner that its proposedunit is an appropriate unit for collective-bargainingpurposes in the special circumstances present here.Sufficient evidence has been presented in the recordto show that there is a community of interest amongthe employees in the machine shop to create a depart-mental unit.All employees, regardless of particular skills, arehighly skilled craftsmen.Most of these employeespossess the skills and ability to construct originalcomponent parts and instruments from not only blue-prints and plans but also verbal instructions givenby those engaged in the research and development.On occasion, these employees are also called on bythose engaged in research and development to giveadvice on how to construct a component part orinstrument to achieve the researcher's intended pur-pose.But this, except in a few isolated instances,isthe extent of their involvement in the researchand development carried on by the Employer at thelaboratory. The employees engaged in research, profes-sionals, laboratory assistants, and technicians, on theother hand, are involved in the whole spectrum ofactivities necessary to complete their assigned researchproject. True, on occasion, nonmachine shop employ-eeswill use machine tools scattered throughout thelaboratory, but only to the extent necessary to achievetheir primary goal of completing the research project.In fact, several nonmachine shop witnesses pointedout that, whenever difficult machining or glassblowingwas required, laboratory research employees alwayssought the services of the machine shop employees.The record is clear that all administrative functionsrelating to the employees in the proposed unit arecarried out through the machine shop regardless ofwhere they are working and at whose direction. TheEmployer maintains training programs by which thebulk of the employees in the unit, machinists, precisionmachinists, and modelmakers, are able to improvetheir skills.Each employee in the proposed unit isunder the supervision of a machine shop foreman.141This foreman determines to which project the employ-ee is to be assigned and makes the evaluation ofthe employee's performance. True, in order properlyto fulfill the machine shop employee's assigned workhe must, on occasion, follow the instructions of "groupleaders" and other laboratory supervisors. But suchdirection is only transitory until the project is complet-ed.Clearly, such periods of transitory supervisorycontrol are not a controlling factor in determiningthe proper unit as compared with the permanentadministration and direct work supervision exercisedthrough the machine shop.'We are also of the opinion that there is, contraryto the Employer's contention, a community of interestamong employees in the machine shop. Whether theemployee is a glassblower or a modelmaker he sharesthe same relationship with the research and productionpersonnel. Each machine shop employee, under thecommon supervision of the machine shop superintend-ent, supplies the skill necessary to physically createcomponent parts and instruments necessary to com-plete the research and production projects. In otherwords, all these employees in the proposed unit servethe same function within the laboratory's organization-al structure.'We find that the following employees of the Employ-er constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All machine shop employees employed at theEmployer's Miamisburgh, Ohio plant, but exclud-ing all office clerical employees, all other employ-ees, employees represented by Oil, Chemical andAtomic Workers International Union, AFL-CIO,and professional employees, guards, and supervi-sors as defined by the Act.[Direction of Election' omitted from publication.]The situation presented in this case must be distinguished fromthose cases involving unit questions of whether there should be separateproduction and maintenance units or a single unit composed of bothin those cases the extent of interchangeable supervisory control maybe an important factor in determining the proper unit'Moreover, even if we did not find a close community of interestbetween the modelmakers and the glassblowers, platers and heat treater,we would still include them in the unit as the residual employees ofthe department since these employees are included by the Employerin the machine shop department for administrative and supervisory purpos-esIn order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the election should have access to a list of votersand their addresses which may be used to communicate with themExcelsior Underwear Inc,156 NLRB 1236,NLRB. v Wyman-GordonCompany,394 U S 759 Accordingly, it is hereby directed that anelection eligibility list, containing the names and addresses of all theeligible voters, must be filed by the Employer with the Regional DirectorforRegion 9 within 7 days of date of this Decision and Directionof Election The Regional Director shall make the list available to allparties to the electionNo extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for settingaside the election whenever proper objections are filed